UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
MALIK MCLEOD,                                                           :   17-CV-6062 (ARR) (RLM)
                                                                        :
                           Plaintiff,                                   :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
         -against-                                                      :
                                                                        :
YAHAIRA LLANO,                                                          :   OPINION & ORDER
                                                                        :
                           Defendant.                                   :
                                                                        X
---------------------------------------------------------------------

ROSS, United States District Judge:

         In anticipation of trial scheduled to begin June 28, 2021, this order resolves disputes

regarding proposed jury instructions in this 42 U.S.C. § 1983 action. Accordingly, I attach draft

revised jury instructions and a draft verdict sheet. The parties are directed to inform the court of

any further objections they may have to these documents no later than May 17, 2021.

         The parties identified three disputes over proposed substantive jury instructions. First, in

describing the objective reasonableness test for excessive force, defendant, Officer Yahaira Llano,

objects to the term “excessively violent” in the following sentence: “Force is unnecessary,

unreasonable or excessively violent if the officer exceeded that degree of force which a reasonable

and prudent law enforcement officer would have applied under the same circumstances.” Proposed

Jury Instr. 3, ECF No. 52. Defendant argues the term “excessively violent” “misrepresents the

Fourth Amendment objective reasonableness standard.” Id. at 3 n.3. I agree. The terms

“unnecessary” and “unreasonable” sufficiently capture the appropriate standard, and I find no need

to include a third, somewhat misleading term. Thus, I will omit “excessively violent.”

         Second, in the same section of the jury instructions, plaintiff, Malik McLeod, objects to the



                                                         1
following sentence: “You must allow for the fact that police officers are often forced to make split-

second judgments—in circumstances that are tense, uncertain and rapidly evolving—about the

amount of force that is necessary in a particular situation.” Id. at 4. He argues that “such language

misapprehends what had occurred and tips the subject toward the prejudicial.” Id. at 4 n.9.

Defendant defends the language, arguing that it is derived directly from Graham v. Connor, 490

U.S. 386, 397 (1989), which sets out the objective reasonableness test for excessive force.

Proposed Jury Instr. at 4 n.8. I agree with defendant that this language is nearly verbatim to that

the Supreme Court wrote in Graham. See 490 U.S. at 396–97 (“The calculus of reasonableness

must embody allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount

of force that is necessary in a particular situation.”). Thus, I will include this sentence as originally

proposed.

        Finally, in describing what the jury should do if it finds plaintiff has not proven that

defendant used excessive force by a preponderance of the evidence and answers Question 1 on the

verdict sheet “No,” plaintiff objects to including the phrase “and your deliberations are over.”

Proposed Jury Instr. 5. Plaintiff claims “such language may tempt the jury to not adequately

deliberate Plaintiff’s Constitutional claim.” Id. at 5 n.12. Defendant contends that “[t]he

prof[f]erred language is simply included to let the jury know they need not consider damages and

the rest of the verdict sheet if they find Officer Llano not liable.” Id. at 5 n.13. I agree with

defendant. The contested phrase is accurate. If the jury answers “No” to Question 1 on its verdict

sheet, its deliberations will be over. Moreover, while I imagine the jury may have an interest in

avoiding lengthy deliberations, I doubt that the jury would shirk its responsibility to decide the

case fairly at the mere mention that their deliberations would end if it found plaintiff did not prove



                                                   2
excessive force. Thus, I decline to omit this contested phrase.

         Having resolved these disputes, I attach revised draft jury instructions and a draft verdict

sheet. Any objections are due no later than May 17, 2021.

SO ORDERED.



                                                      ____/s/_________________
                                                      Allyne R. Ross
                                                      United States District Judge

Dated:          May 3, 2021
                Brooklyn, New York




                                                  3
